


Exhibit 10.6

 

AMENDMENT OF LEASE

 

THIS AMENDMENT OF LEASE (this “Amendment”), made as of the 23 day of
December 2013, by and between VNO 100 WEST 33RD STREET LLC, a New York limited
liability company, having an office c/o Vornado Office Management LLC, 888
Seventh Avenue, New York, New York 10019 (“Landlord”), and ROCKET FUEL INC., a
Delaware corporation, having an address at 350 Marine Parkway, Redwood City,
California (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, by Lease, dated as of July 31, 2013 (the “Lease”), between Landlord and
Tenant, Landlord did demise and let to Tenant, and Tenant did hire and take from
Landlord, certain premises located on the third (3rd) floor as more particularly
identified in the Lease (the “Original Premises), of the building known as The
Manhattan Mall and by the street address of 100 West 33rd Street, New York, New
York (the “Building”);

 

WHEREAS, the term of the Lease has not yet commenced and Landlord has not
delivered possession of the Original Premises to Tenant; and

 

WHEREAS, Landlord and Tenant desire to modify the Lease to provide for the
leasing of an additional portion of the third (3rd) floor referred to in the
Lease as the Additional Space, as more particularly described on Exhibit “A”
attached hereto and made a part hereof, to modify the Lease to provide for the
leasing of an additional portion of the third (3rd) floor, as more particularly
described on Exhibit “B” attached hereto and made a part hereof (the “Second
Additional Space”) and to otherwise modify the Lease as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are

 

--------------------------------------------------------------------------------


 

hereby acknowledged, the parties hereto, for themselves, their legal
representatives, successors and assigns, hereby agree as follows:

 

1.                                      Definitions.  All capitalized terms used
herein shall have the meanings ascribed to them in the Lease, unless otherwise
defined herein.

 

2.                                      Lease of Additional Space and Second
Additional Space.  From and after the Commencement Date (as such term is
modified herein), Landlord leases to Tenant, and Tenant hires from Landlord, the
Additional Space and the Second Additional Space, upon all of the same terms,
covenants and conditions set forth in the Lease, except as modified and amended
herein.  Accordingly, from and after the date hereof, the term “Premises” as
used in the Lease, as amended hereby, shall be deemed to mean collectively, the
Original Premises, the Additional Space and the Second Additional Space.   For
purposes of clarification, the Additional Space and the Second Additional Space
must be delivered to Tenant in the same condition as required by the Lease with
respect to the Original Premises, including, without limitation, the completion
of Landlord’s Pre-Commencement Work in the Additional Space and the Second
Additional Space; provided, however, that item 6 of Exhibit 6.2 of the Lease
(demising work) shall no longer apply as to the Original Premises, the
Additional Space and the Second Additional Space.  In lieu of item 6 of
Exhibit 6.2 of the Lease, Landlord hereby agrees to remove the demising wall
currently located in on the third floor of the Building, at Landlord’s sole cost
and expense, no later than January 31, 2014.  If Landlord fails to complete the
removal of such demising wall by such date, then Tenant shall have the right,
following at least five (5) days’ prior notice to Landlord thereof, to perform
such work pursuant to and in accordance with Article 7 of the Lease, provide
Landlord with evidence of the reasonable costs incurred by Tenant in so
performing such work and offset such reasonable costs against the Fixed Rent due
from and after the Rent Commencement Date.

 

2

--------------------------------------------------------------------------------


 

3.                                      Modification of Lease.  From and after
the date hereof the Lease is hereby modified and amended as follows:

 

(A)                               Section 1.2(A) of the Lease is hereby deleted
in its entirety and replaced with the following:

 

“(A)                         Subject to Section 1.2(B) hereof, the term of this
Lease shall commence on the date that Landlord delivers vacant and exclusive
possession of the Premises to Tenant in accordance with this Lease and with
Landlord’s Pre-Commencement Work Substantially Complete (such date that Landlord
delivers vacant and exclusive possession of the Premises to Tenant with
Landlord’s Pre-Commencement Work Substantially Complete being referred to herein
as the “Commencement Date”).  Notwithstanding anything to the contrary contained
herein, in the event that the Commencement Date shall not occur (i) on or before
December 15, 2013, then, subject to this Section 1.2(A), the Rent Commencement
Date shall be adjourned by one (1) day for each day from and after December 15,
2013 until the Commencement Date shall occur or (ii) on or before forty-five
(45) days following the date of that certain Amendment of Lease, dated as of
December       , 2013 between Landlord and Tenant (which date shall be extended
by periods of Unavoidable Delays for up to only thirty (30) days) then Tenant,
subject to this Section 1.2(A) shall have the right to terminate this Lease
within five (5) Business Days after such date by delivering to Landlord notice
(time being of the essence) of such termination provided that the Commencement
Date has not then occurred and if the Commencement Date shall not occur by the
date that that is two (2) Business Days following Landlord’s receipt of this
notice, then this Lease shall be deemed terminated.  In the event that Tenant
terminates this Lease as aforesaid, this Lease shall be deemed terminated and of
no further force and effect, whereupon any monies previously paid by Tenant to
Landlord shall be reimbursed to Tenant, and thereafter neither party shall have
any rights or obligations hereunder except those surviving the Expiration Date.”

 

(B)                               The term “Rent Commencement Date” (as defined
in Section 1.3 of the Lease) shall mean the same numerical day as the
Commencement Date that occurs in the fifteenth (15th) month thereafter.

 

(C)                               Section 3.4(B) of the Lease is hereby deleted
in its entirety and replaced with the following:

 

3

--------------------------------------------------------------------------------


 

“Tenant shall have (i) the right to install and maintain during the Term a sign
containing only Tenant’s name and logo on the door of the Premises and (ii) the
exclusive right to install signage in the third floor elevator lobby outside of
the entrance to the Premises, which signage shall contain only Tenant’s name and
logo, provided that any such signs shall be subject to Landlord’s prior written
consent; provided, however, the foregoing shall not preclude any other
non-retail tenant from having the right to have and maintain Building standard
identification signage in the third (3rd) floor elevator lobby and
identification signage on and near the door of its premises.”

 

(D)                               Exhibit “7.2” of the Lease is hereby deleted;
however, Landlord approves in concept any Initial Alterations in the Original
Premises, the Additional Premises and the Second Additional Premises that are of
a similar design, character and function as those shown on such Exhibit “7.2”.

 

(E)                                Articles 18 and 19 of the Lease are hereby
deleted in their entirety.

 

(F)                                 The following provisions shall be applicable
with respect to the leasing of the Additional Space as follows:

 

(i)                                     The Fixed Rent shall be an amount equal
to:

 

(x)                                 One Million One Hundred Twenty Thousand
Thirty-Two Dollars and No Cents ($1,120,032.00) per annum, for the period
commencing on the Rent Commencement Date and ending on March 14, 2020
($93,336.00 per month), payable in advance in equal monthly installments at the
times and in the manner provided in the Lease; and

 

(y)                                 One Million Two Hundred Thirty-Six Thousand
Seven Hundred Two Dollars and No Cents ($1,236,702.00) per annum, for the period
commencing on March 15, 2020 and ending on the Fixed Expiration Date
($103,058.50 per month), payable in advance in equal monthly installments at the
times and in the manner provided in the Lease.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  The term “Tenant’s Operating Expense
Share” (as defined in Section 2.1(G) of the Lease) shall mean two and eight
thousand seven hundred twenty-two ten-thousandths percent (2.8722%).

 

(iii)                               The term “Tenant’s Tax Share” (as defined in
Section 2.5(I) of the Lease) shall mean two and three thousand eight hundred
fifty-three ten-thousandths percent (2.3853%).

 

(iv)                              The Rentable Area of the Second Additional
Space shall be deemed to be twenty-three thousand three hundred thirty-four
(23,334) square feet in the aggregate.

 

(v)                                 Section 7.12 of the Lease shall be
applicable with respect to the Additional Premises and the amount of the Tenant
Fund shall be increased by the amount of One Million Five Hundred Sixteen
Thousand Seven Hundred Ten Dollars and No Cents ($1,516,710.00) and all
references therein to “Premises” shall be deemed to include the Additional
Space.

 

(F)                                 The following provisions shall be applicable
with respect to the leasing of the Second Additional Space:

 

(i)The Fixed Rent shall be an amount equal to :

 

(x)                                 Eight Hundred Ninety-Two Thousand Seven
Hundred Eighty-Eight Dollars and No Cents ($892,788.00) per annum, for the
period commencing on the Rent Commencement Date and ending on March 14, 2020
($74,399.00 per month), payable in advance in equal monthly installments at the
times and in the manner provided in the Lease; and

 

(y)                                 Nine Hundred Seventy-Eight Thousand Six
Hundred Thirty-Three Dollars and No Cents ($978,633.00) per annum, for the
period commencing on March 15, 2020 and

 

5

--------------------------------------------------------------------------------


 

ending on the Fixed Expiration Date ($81,522.00 per month), payable in advance
in equal monthly installments at the times and in the manner provided in the
Lease.

 

(ii)                                  The term “Tenant’s Operating Expense
Share” (as defined in Section 2.1(G) of the Lease) shall mean two and one
thousand one hundred thirty-four ten-thousandths percent (2.1134%).

 

(iii)                               The term “Tenant’s Tax Share” (as defined in
Section 2.5(I) of the Lease) shall mean one and one thousand seven hundred
fifty-five ten-thousandths percent (1.7551%).

 

(iv)                              The Rentable Area of the Second Additional
Space shall be deemed to be seventeen thousand one hundred sixty-nine (17,169)
square feet in the aggregate.

 

(v)                                 Section 7.12 of the Lease shall be
applicable with respect to the Second Additional Space and the amount of the
Tenant Fund shall be increased by the amount of One Million Fifteen Thousand
Nine Hundred Eighty-Five Dollars and No Cents ($1,115,985.00) and all references
therein to “Premises” shall be deemed to include the Second Additional Space.

 

(G)                               Article 26 of the Lease shall be deemed
modified and amended to delete the amount “One Million One Hundred Eighty-Eight
Thousand Nine Hundred Sixty Dollars and No Cents ($1,188,960.00)” therefrom and
to insert the amount “One Million Six Hundred Thirty-Five Thousand Three Hundred
Fifty-Four Dollars and No Cents ($1,635,354.00)” in lieu thereof. 
Simultaneously with Tenant’s execution of this Amendment, Tenant shall deliver
to Landlord an amendment to the Letter of Credit increasing the amount thereof
by Four Hundred Forty-Six Thousand Three Hundred Ninety-Four Dollars and No
Cents ($446,394.00).

 

4.                                      Condition of Premises.  Tenant
acknowledges that Landlord has made no representations to Tenant with respect to
the condition of the Additional Space or the Second

 

6

--------------------------------------------------------------------------------


 

Additional Space. Tenant represents that it has made a thorough inspection of
the Additional Space and the Second Additional Space and agrees to take the same
“as is” in the condition existing on the Commencement Date and that,
notwithstanding anything to the contrary contained in the Lease, as amended
hereby, Landlord shall have no obligation perform any work, alter, improve,
decorate, or otherwise prepare the Additional Space or the Second Additional
Space for Tenant’s occupancy, except for Landlord’s Work.  Promptly following
the date hereof, Landlord shall give Tenant a Form ACP-5 covering the Additional
Space and the Second Additional Space.  On the Commencement Date, the Building
Systems serving the Additional Space and the Second Additional Space shall be in
good working order and points of connection to all Building Systems for Tenant’s
use shall be available on the floor on which the Additional Space and the Second
Additional Space are located.

 

5.                                      Liability of Landlord.  The obligations
of the holder of Landlord’s interest under the Lease, as amended by this
Amendment, arising after any transfer shall not be binding upon Landlord named
herein after the sale, conveyance, assignment or transfer by such Landlord (or
upon any subsequent landlord after the sale, conveyance, assignment or transfer
by such subsequent Landlord) of its interest in the Building or the land upon
which it is erected, as the case may be, to the extent such obligations accrue
from and after the date of such sale, conveyance, assignment or transfer,
Landlord’s interest under the Lease was assumed by such subsequent Landlord and
in the event of any such sale, except to the extent that such liability results
from Landlord’s fraudulent acts, conveyance, assignment or transfer, Landlord
shall thereafter be and hereby is entirely freed of all such obligations of
Landlord under the Lease, as amended by this Amendment.  The members, partners,
shareholders, directors, officers and principals, direct and

 

7

--------------------------------------------------------------------------------


 

indirect, of Landlord (collectively, the “Parties”) shall not be liable for the
performance of Landlord’s obligations under the Lease, as amended by this
Amendment.  Tenant shall look solely to Landlord to enforce Landlord’s
obligations and shall not seek any damages against any of the Parties.  The
liability of Landlord for Landlord’s obligations under the Lease, as amended by
this Amendment, shall be limited to Landlord’s interest in the Building and the
Land upon which the Building is erected or proceeds thereof (including, without
limitation, proceeds of a sale or refinancing of Landlord’s interest in the Real
Property, casualty insurance proceeds, and condemnation awards), and Tenant
shall not look to any other property or assets of Landlord or the property or
assets of any of the Parties in seeking either to enforce Landlord’s obligations
under the Lease, as amended by this Amendment, or to satisfy a judgment for
Landlord’s failure to perform such obligations.

 

6.                                      Brokerage.  Landlord and Tenant each
represents and warrants to the other that it has not dealt with any broker,
finder or like agent other than Newmark Grubb Knight Frank and its Affiliates
(collectively, the “Broker”) in connection with this Amendment.  Landlord shall
pay the Broker any commission due in connection with this Amendment pursuant to
the terms of a separate agreement. Tenant does hereby agree to indemnify, defend
and hold Landlord harmless of and from any and all losses, costs, damages or
expenses (including, without limitation, attorneys’ fees and disbursements)
incurred by reason of any claim of or liability to any broker, finder or like
agent (other than the Broker) who shall claim to have dealt with Tenant in
connection herewith. Landlord does hereby agree to indemnify, defend and hold
Tenant harmless of and from any and all losses, costs, damages or expenses
(including, without limitation, attorneys’ fees and disbursements) incurred by
reason of any claim of or liability to any broker, finder or like agent
(including the Broker) who shall claim to have dealt with Landlord in connection
herewith. The

 

8

--------------------------------------------------------------------------------

 

provisions of this Paragraph 6 shall survive the expiration or termination of
the Lease, as amended by this Amendment.

 

7.                                      Authorization.  Landlord and Tenant each
represents and warrants to the other that its execution and delivery of this
Amendment has been duly authorized and that the person executing this Amendment
on behalf of such party has been duly authorized to do so, and that no other
action or approval is required with respect to this transaction.

 

8.                                      Full Force and Effect of Lease.  Except
as modified by this Amendment, the Lease and all covenants, agreements, terms
and conditions thereof shall remain in full force and effect and are hereby in
all respects ratified and confirmed.

 

9.                                      Entire Agreement.  The Lease, as amended
by this Amendment, constitutes the entire understanding between the parties
hereto with respect to the Premises thereunder and may not be changed orally but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification or discharge is sought.

 

10.                               Enforceability.  This Amendment shall not be
binding upon or enforceable against either Landlord or Tenant unless, and until,
Landlord and Tenant, each in its sole discretion, shall have executed and
unconditionally delivered to the other an executed counterpart of this
Amendment.

 

11.                               Counterparts.  This Amendment may be executed
in several counterparts, each of which shall be deemed and original but all of
which shall constitute one and the same agreement.

 

12.                               Lender Consent.  Pursuant to that certain
Subordination, Non-disturbance and Attornment Agreement, dated July 31, 2013
(the “Current SNDA”) by and among Tenant and JPMorgan Chase Bank, National
Association, a national banking association (“Lender”), this

 

9

--------------------------------------------------------------------------------


 

Amendment and the obligations of Landlord and Tenant hereunder are conditioned
upon the written consent of the Lender.  Within five (5) Business Days of full
execution of this Amendment, Landlord shall cause Lender to deliver a consent to
this Amendment and a modification to the current SNDA in the form attached
hereto as Exhibit “C”.

 

13.                               Reimbursement of Fees. Landlord hereby agrees
to reimburse Tenant for the aggregate amount of Two Hundred Thousand Dollars
($200,000.00) for certain fees incurred by Tenant in connection with this
Amendment.  Landlord shall so reimburse Tenant within thirty (30) days following
the date hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment of Lease as
of the date first above written.

 

 

 

 

VNO 100 WEST 33RD STREET LLC, Landlord

 

 

 

 

 

 

 

By:

Vornado Shenandoah Holdings, LLC, its sole economic partner

 

 

 

 

 

 

 

 

By:

Vornado Realty L.P., as managing member

 

 

 

 

 

 

 

 

 

By:

Vornado Realty Trust, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Greenbaum

 

 

 

 

 

David R. Greenbaum

 

 

 

 

 

President- New York Division

 

 

 

 

 

 

 

 

 

 

 

 

 

ROCKET FUEL INC., Tenant

 

 

 

 

 

 

 

 

 

By:

/s/ J. Peter Bardwick

 

 

Name:

 

 

Title:

 

11

--------------------------------------------------------------------------------


 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Within New York State)

 

STATE
OF                                                                                      )

 

: ss.:

 

COUNTY
OF                                                                                  )

 

On the            day of                                   , in the year 2013,
before me, the undersigned personally appeared
                                       , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

 

Notary Public

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

 

STATE
OF                                                                                      )

 

: ss.:

 

COUNTY
OF                                                                                  )

 

On the            day of                                   , in the year 2013,
before me, the undersigned, personally appeared                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument, and that such individual made such appearance before
the undersigned in the                                 .  (Insert the city or
other political subdivision and the state or country or other place the
acknowledgement was taken.)

 

 

 

 

 

(Signature and office of individual taking acknowledgement)

 

12

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Additional Space

 

[g255062kg03i001.jpg]

 

13

--------------------------------------------------------------------------------


 

Exhibit “B”

 

Second Additional Space

 

[g255062kg03i002.jpg]

 

14

--------------------------------------------------------------------------------


 

Exhibit “C”

 

Form of SNDA

 

15

--------------------------------------------------------------------------------
